
	

114 SRES 208 IS: Expressing the sense of the Senate regarding the requested release of convicted terrorist Juvenal Ovidio Ricardo Palmera Pineda, also known as “Simon Trinidad”, from prison in the United States as a part of the Colombian peace process.
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 208
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2015
			Mr. Rubio submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding the requested release of convicted terrorist Juvenal
			 Ovidio Ricardo Palmera Pineda, also known as Simon Trinidad, from prison in the United States as a part of the Colombian peace process.
	
	
 Whereas the Revolutionary Armed Forces of Colombia-People's Army (Fuerzas Armadas Revolucionarias de Colombia—Ejército del Pueblo (FARC–EP) is a Marxist insurgency group engaged in a bloody civil war with the Government of Colombia;
 Whereas FARC–EP has been designated a Foreign Terrorist Organization by the Department of State since 1997;
 Whereas fighting between FARC–EP and the Government of Colombia has claimed hundreds of thousands of lives, including United States citizens, since 1964;
 Whereas multiple FARC–EP terrorists have been indicted, captured, and extradited to the United States to face trial for their crimes against United States citizens;
 Whereas Juvenal Ovidio Ricardo Palmera Pineda, also known as Simon Trinidad, joined FARC in the 1980s and later became a rebel leader within the FARC–EP; Whereas, on February 13, 2003, a small Cessna airplane carrying 5 people including a United States pilot named Thomas Janis, a Colombian national, Luis Cruz, and 3 other United States nationals, Marc Gonsalves, Keith Stansell, and Thomas Howes, crashed in Southern Colombia;
 Whereas heavily armed FARC–EP guerrillas immediately surrounded the plane and brutally executed Thomas Janis and Luis Cruz, then took the other men hostage;
 Whereas, on April 27, 2003, the FARC–EP issued a communiqué taking credit for the abduction of the three United States nationals, made demands in exchange for the release of the hostages, and appointed Simon Trinidad the spokesperson and negotiator for the FARC–EP;
 Whereas Simon Trinidad was captured in Ecuador’s capital of Quito 8 months later on January 2, 2004; Whereas Simon Trinidad was convicted by a court in Colombia for aggravated kidnapping and rebellion and sentenced to 35 years in prison on May 4, 2004;
 Whereas Simon Trinidad was convicted by a United States jury of plotting to hold 3 United States nationals hostage after they were captured in Colombia, and was sentenced to 60 years in prison on January 28, 2008; and
 Whereas FARC–EP has reportedly named Simon Trinidad a member of their Colombian peace negotiating team and made a request for President Barack Obama to release him: Now, therefore, be it
		
	
 That the Senate— (1)opposes the FARC–EP’s requested release of Juvenal Ovidio Ricardo Palmera Pineda, also known as Simon Trinidad, who was convicted by a United States jury of plotting to hold 3 United States nationals hostage after they were captured in Colombia, and was sentenced to 60 years in prison;
 (2)extends deepest sympathies to all family members of the victims of FARC–EP atrocities; and (3)recognizes this type of action would send a negative message to terrorist groups and undermines the United States judicial system.
			
